DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/10/2022 has been entered.
Claims 1, 8, 15 and 21-22 have been amended.
Claims 4 and 11 have been canceled.
Claims 1-3, 8-10, 15-17 and 21-23 are pending.

Response to Arguments
Applicant's arguments filed 05/10/2022, regarding 35 USC §103 rejection of the pending claims have been considered. 
Applicant argues that Arditi, provides a solution to cater to the passenger and not the driver, where the system selects user preferences of the passenger but not from a pool of available personas of the driver. …Arditi specifically teaches the opposite scenario, and thus Arditi alone and in combination with Livshits does not teach or render obvious each and every element of amended claim 1. (Applicant Argument/Remark, page 14)
In current rejection, Examiner incorporating  Trajkovic with Arditi to teach the amended claim limitations. Arditi teaches initially the vehicle is configured based on the preferences of its owner or driver and change the configuration when detect a rider enters into the vehicle. However, Arditi change or update configuration of the vehicle to reflect the rider’s preferences, but not the driver’s preference; however, Trajkovic teaches change or update user profile when detects presence of another individual. (see rejection, infra, for detail). Therefore, it would be obvious to one of ordinary skill in the art to modify Arditi by incorporating Trajkovic in order to change the configuration/profile of the vehicle with another suitable configuration/profile of the user/driver when detect presence of another individual in the vehicle, because this would allow to protect the privacy of the user/driver when the user/driver does not want another individual to observe or hear his/her personal preference.     

Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 recites in line 2, “the motor vehicle” which appears a typographical error and likely intended to recite “the vehicle”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, 15, 17 and 21-23  are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0197430 (Arditi) in view of US 20030147624 (Trajkovic et al.) further in view of US 2014/0157422 (Livshits et al.).

Regarding Claim 1, Arditi teaches a method comprising: inferring, by a processor of a computing system, the user being a driver of a vehicle, a context of a user based on data received from a plurality of data sources, the context including a company of the user, the plurality of data sources including a mobile device of the user, a camera of the vehicle and at least one vehicle sensor, wherein the inferring includes confirming the context of the user using at least two of the plurality of data sources [Fig. 2, ⁋ 0028] A transportation management vehicle device 160 positioned so that its interior interface can be seen by the passengers. …provider computing device 150 and/or the transportation management vehicle device 160 may both include sensors for monitoring the passenger compartment of the vehicle. Examples of sensors may include cameras for capturing visible data; microphones for capturing audible data; infrared sensors for detecting heat emitted by passengers; gyroscopes and accelerometers for detecting vehicle motion; and any other sensors suitable for detecting environmental signals occurring in the passenger compartment of the vehicle. … sensors may be integrated with the vehicle. The sensors may be located at any suitable location, such as in the upper corners of the passenger compartment, the dashboard, seats, side doors, ceiling, rear view mirror, central console, floor, or any other location where the sensor would be effective in detecting the type of signals it is designed for. [Fig. 4, ¶ 0038], Fig. 4 illustrates sensors 405 and 406, which are positioned behind the front-left seat and the front-right seat, respectively, may be configured to capture sensor data, such as images and audio, associated with the passengers sitting in the back of the vehicle 440. Sensor 404, which may be configured to measure the environment or surroundings in the passenger compartment (e.g., ultrasound, LiDAR, temperature sensor, odor sensor, etc.), may be positioned over the center console of the vehicle 440. Sensor 407 and 408, which are positioned in the back-left and back-right corners of the vehicle 440, may be configured to detect passenger entry into the vehicle (e.g., based on visual images, magnetic entry sensors, weight sensors in the seats, etc.)); determining, by the processor, a persona of the user according to the context of the user from a plurality of user personas of the user; selecting, by the processor, a user profile stored on an infotainment system of the vehicle based on the persona of the user; displaying, by the processor, a first content on a graphical user interface of the infotainment system associated with the user profile ([¶ 0019], the vehicle is conventionally configured based on the preferences of its owner.  [¶ 0039], FIG. 5A illustrates an example of a ride provider 180 [i.e., the user being a driver of a vehicle]  driving a vehicle 540 prior to being dispatched to service a ride request. At this time, the vehicle 540  have certain pre-existing configurations, such as music 501 and interior temperature 511. the ride provider 180 may be listening to heavy-metal music 501 and set the interior temperature 511 to be 65° F [i.e. personas of the driver]. ([⁋ 0047] the providers offer any subset of personalized ride configurations: inter alia, audio content (e.g., music genre, station, or playlist, audiobook, news, sports, talk radio, weather, and any other content), video content (e.g., shows, channels, movies, news, sports, or any other content) [⁋ 0055],  actuate the personalization configurations…. personalization may include, e.g., changing the entertainment content (e.g., audio, video, games, etc.), changing the temperature, opening the windows, reconfiguring the seats, and any other configuration changes supported by the vehicle. Therefore, it would be appreciated by one of ordinary skill in the art that when there is no passenger/company detected in the passenger seat [i.e., preliminary context of the user/driver], the vehicle selects and personalized the vehicle  based on the persona of the user/driver.)
detecting, by the processor, a change in the company of the user within the vehicle based on the data provided to the computing system from the camera and the at least one vehicle sensor ([¶ 0042],… when a ride requestor enter the vehicle, real-time sensor data about the ride requestor may be gathered. Real-time sensor data may be captured by any suitable sensor types within the vehicle. For example, cameras may capture images or videos of the ride requestor 110, microphones may detect speech, and temperature sensors may detect the body temperature of the ride requestor 110).
Arditi teaches upon detecting a rider enters into the vehicle, the vehicle changes the vehicle settings based on the preference of the rider, however, Arditi does not explicitly teach, but Trajkovic teaches in response to the detecting, determining an updated persona of the user according to the change in the company of the user; selecting, by the processor, a new user profile associated with the user …based on the updated persona; enabling or disabling, by the processor, one or more features of the infotainment system as a function of the selecting the new user profile; and …the graphical user interface of the infotainment system to display a second content associated with the new user profile, the second content being different than the first content ([¶ 0025]. profile information [i.e., personas] stored, …the profile information can be visual, audio, or any other form of information that can be utilized in detecting the presence of an individual or recognizing a particular individual. After the input information is obtained, the input information can be compared to the stored profile information as part of the non-user event monitoring process. …than take action or not take action in accordance with the event rules. [¶ 0028] …include a motion sensor that is located at or near a doorway. …a condition satisfied in the rule criteria may simply be the detection of motion of a non-user near that doorway. The corresponding action then be to change the display on a computer monitor, e.g. to a preselected page [i.e., updated persona] such as the desktop. [¶ 0029] In another example, a voice capture device may be positioned near a television set. The condition satisfied in the rule criteria may then be a voice signal received from a non-user. In this situation, … compare the input voice signal with a stored profile voice image. If the input voice signal does not match any of the stored profile voice signals, …the corresponding action may be to change the channel on a television display. This scenario could occur, for example, if a minor walked into a room while a television channel was selected to view a violent movie. When the child's voice is detected within the vicinity of the television, the media player controller can compare the voice to stored profile voice signals of the adults living in the household. When the child's voice does not match any of the stored profile signals from the adults, the television channel will then be changed, preferably to a channel that airs material suitable for children. See also, ¶¶ 0031-0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  Arditi with Trajkovic’s method of automatically controlling a media player based on a non-user event, in order to change the  graphical user interface of an infotainment system to display a second content when detect another person entering the vicinity of the device, because this would allow to protect the privacy of the user/driver by changing  multimedia he/she was watching, when the user/driver does not want another person entering the vicinity, observe or hear the multimedia he/she was watching.  
Arditi teaches display entertainment content (e.g., video), however, Arditi in view of Trajkovic do not explicitly teach, but, Livshits teaches augmenting, by the processor, the graphical user interface to display a second content ([⁋ 0057] teaches "skinning" refers to techniques for changing the look and feel of an application dynamically at runtime. A "skin" may include a custom graphical appearance achieved by the use of a graphical user interface (GUI) that can be applied to suit the purpose, topic, or tastes of different users. For example, a skin may be associated with themes. [⁋⁋ 0064-0065] teach an algorithm to set "bitmap" to a corresponding persona image, which may be displayed for the user, if the top profile matches one of the defined persona types. [⁋ 0126], Figs. 6a-6b, illustrate different personalized application interfaces for different profile. If profile is a "tween," the calculator may be re-skinned for a pre-teen girl. When the profile is a retiree, the same calculator may revert to a high contrast, high usability mode in which text size is increased).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Livshits with Arditi and Trajkovic in order to personalize graphical user interface based on the profile of the persona, because this would provide useful settings of the GUI of the device based on user’s persona so that the user can see content as he/she like or want to see.

Regarding Claim 3, Arditi teaches the method of claim 1, further comprising: switching, by the processor, from a current user profile to the user profile selected based on the persona of the user, as a function of the selecting the user profile ([Fig. 6, ⁋ 0055], Upon making determination the rider is sufficiently close [e.g., get into the car], the transportation management system may, at step 660, instruct the provider's communication device to actuate the personalization configurations. The instructions may cause the device receiving the instructions to configure the vehicle [e.g., switching the current profile] accordingly).

Regarding Claim 8, the claim limitations are identical and/or equivalent in scope to claim 1 and therefore rejected for similar reasoning. Arditi further discloses a computing system, comprising: a processor; a memory device coupled to the processor; and a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method as required by the claim (see Fig. 14, ¶¶ 0108-0112).

Claims 10 and 17 are rejected under the same rationale as claim 3.
Claim 15 is rejected under the same rationale as claim 8.

Regarding Claim 21, Arditi teaches the method of claim 1,  wherein the company is a passenger of the user located within the vehicle ([⁋ 0038], detect passenger entry into the vehicle).

Regarding Claim 22, Arditi teaches the method of claim 21, wherein the change in the company of the user is at least  one: the passenger  existing the motor vehicle  and  a new passenger  entering the  vehicle ([⁋ 0041] ..when the passenger enters the vehicle, the vehicle changed the music setting to the type of music preferred by the passenger (e.g., classical music). [⁋ 0044], detect that the ride requestor has exited based on, e.g., an entry sensor detecting the door opening, a weight sensor detecting that a previously occupied seat is no longer occupied, and/or computer vision determining that the ride requestor is no longer present in the passenger compartment of the vehicle).

Regarding Claim 23, Arditi teaches the method of claim 1, wherein, in response to selecting the new user profile, a radio or satellite channel is changed from a current channel to a new channel ([⁋ 0031], issue instructions to the vehicle's onboard computer and cause it to adjust certain vehicle configurations, such as entertainment/informational content (e.g., music, news station, content source, etc.) [⁋ 0041] ..when the passenger enters the vehicle, the vehicle changed the music setting to the type of music (e.g., classical music) [⁋ 0044], Upon determining that the ride requestor has exited the vehicle, the vehicle configurations that were changed to accommodate the ride requestor revert to their prior state. For example, the vehicle may resume playing the music that was playing before).

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Arditi in view of Trajkovic and Livshits further in view of US 2012/0115453 (Zheng).

Regarding Claim 2, Arditi teaches the method of claim 1, wherein the determining the persona includes: applying a set of rules that govern a selection of the persona to the context of the user ([⁋ 0088], personalizing a ride experience for a requestor. …retrieve and/or predict ride preferences of the requestor using data associated with the requestor, including, e.g., the requestor's profile data, ride-sharing data, current contextual data, and any other suitable data related to the requestor. …use rule-based algorithms or machine-learning models to predict the types of ride configurations that would likely be appreciated by the requestor).
However, Arditi in view of Trajkovic and Livshits do not explicitly teach, but Zheng teaches the set of rules being updated over time using a cognitive learning model  ([⁋ 0009] …learned user adjustment of settings on the mobile computing device in light of changing contexts associated with the mobile computing device. [⁋ 0029] teaches if a user habitually turns his ringer on with maximum volume when the device is near the wireless network "homenet" between the hours of 7 pm and 10 pm, then the device may learn a rule to select a profile corresponding to maximum ringer volume when the context includes being located near "homenet" between 7 pm and 10 pm. ⁋ 0034 teaches logged user actions and associated contexts and indicate a connection between logged user actions, so that a sequence of user actions can be recreated [i.e. simulated] by the mobile computing device. [⁋ 0039] teaches learning rules, actions can be grouped according to an associated location description and rules can be modeled from such groups. [⁋ 0042] teaches rule instructs the mobile computing device to turn the ringer on when the device is located at the work computer. This rule can be learned based on a variety of the user actions, including the user action which indicates that the user turned the ringer on when the mobile computing device was located at the work computer (connected to the work computer). [⁋⁋ 0062, 0081] …continually learn and refine or update rules based on detected contexts. Since, Zheng teaches it learns user actions or preferences associated with various contexts and create a rule or model and based on that rule or model, recreate or simulate user actions automatically, therefore, examiner  interpreted Zheng’s learning of user actions or preferences as a cognitive learning model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zheng with Arditi, Trajkovic and Livshits in order to update or refine the rule based on continuous learning of user activities as taught by Zheng, because it would ensure providing appropriate and effective profile settings for the user.

Claims 9 and 16 are rejected under the same rationale as claim 2.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOHAMMAD YOUSUF A. MIAN/          Examiner, Art Unit 2448    

/LANCE LEONARD BARRY/          Primary Examiner, Art Unit 2448